 In the Matter of ELECTRONIC LABORATORIES, INC.andUNITED ELECTRI-CAL, RADIO AND MACHINE WORKERS OFAMERICA, C. I. O.Case No. 11-R'-862SUPPLEMENTAL DECISIONANDDIRECTIONJuly 11, 1946On February 6, 1946, the Board issued a Decision and Direction ofElection in the above-entitled proceeding.'On February 28, 1946,pursuant to the Decision and Direction of Election, an election bysecret ballot was conducted under the direction and supervision ofthe Regional Director for the EleventhRegion(Indianapolis, In-diana).Upon the conclusion of the election, a Tally of Ballots wasfurnished the parties in accordance with the Rules and Regulations ofthe Board.No Objections to the Conduct of the Election were filedby any of the parties within the time provided therefor.The Tally shows that of the approximately 588 eligible voters, 474cast valid ballots, of which 241 were for the Union, and 233 wereagainst the Union.Thirty-one ballots were challenged.On April 17, 1946, the Regional Director, acting pursuant to Ar-ticle III, Section 10, of National Labor Relations Board Rules andRegulations-Series 3, as amended, issued and duly served upon theparties a Report on Challenges in which he recommended that theBoard conduct a hearing on said challenges.On April 24, 1946, theBoard, having duly considered the Report on Challenges, ordered ahearing thereon.The hearing was held at Indianapolis, Indiana, onMay 14, 15, 16, 1946, upon due notice before James A. Shaw, TrialExaminer.The Union and the Company appeared and participated.All parties were afforded full opportunity to be heard,to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case the Board makes the following :165 N. L. R. B. 840.69 N. L. R. B., No. 52.701592-47-vol. 69-29433 434DECISIONSOF NATIONALLABOR RELATIONS BOARDSUPPLEMENTAL FINDINGS OF FACTEligibility ofMargaret Losh, LoisCohee,ElmerWoolsey, andBeatrice BakerAt the hearing, the parties stipulated that the challenges by theUnion to ballots cast by the above-named employees were valid. Inaccordance therewith, we direct that the said challenges be sustainedand that the ballots of Margaret Losh, Lois Cohee, Elmer Woolsey,and Beatrice Baker not be counted.Eligibility of Lloyd Hum fleet, Elmer Pate, Francis Yates, AlfredBugg, and E. T. OrthAt the hearing, the parties stipulated that the challenges by theUnion to the ballots cast by the above-named employees were invalid.In accordance therewith, we shall direct that the said challenges beoverruled and that the ballots of Lloyd Humfleet, Elmer Pate, FrancisYates, Alfred Bugg, and E. T. Orth be opened and counted.Eligibility of Mildred S. KirkThe Company challenged the ballot of Mildred S. Kirk on theground that she was not an employee of the Company on the eligibilitydate determined in the Board's Decision and Direction of Election.2The evidence shows that she was employed by the Company on June5, 1945, and was laid off on October 8, 1945, at which time she sur-rendered her identification badge and received a checkin full forwages due. In November 1945, the Company, as part of its recon-version program, started production of electronic toys, at which timeit called back employees laid off at approximately the same time asMildred Kirk, some of whom she superseded in seniority. Whereupon,Kirk called upon the General Manager, who, after investigation ofher case, informed her that her work had been unsatisfactory in thevibrator department where she was last employed and thatas therewas no other work available the Company was not in a position torehire her.We are therefore of the opinion that Mildred Kirk, onthe eligibility date, had no reasonable expectation of reemploymentin the near future, and that the termination of her employment onOctober 8, 1945, was permanent.We direct that the challenge to theballot of Mildred S. Kirk be sustained and that her ballot not becounted.2February 1, 1946. ELECTRONIC LABORATORIES, INC.4:35Eligibility of Clarence Fltllam, Helen Jane Pettas, Lucy Belcher, andMargaret T. PickerellThe Company contends that these employees, whose ballots werechallenged by the Board's agent because their names did not appearon the eligibility list, were not employees of the Company on theeligibility date.The evidence shows that all of the employees inquestionwerehired between November 21st and November 27th, 1945,incident to the newly inaugurated electronic toy program.After theconclusionof the Christmas trade the production of electronic toyswas discontinued and approximately 100 of the 350 employees workingin the Assembly Department, including the employees in question,were laid off.The Union contends that their lay-off was temporarydue to a lack of materials.'However, in our opinion, the evidenceshows that the lay-off was part of a large scale reduction in force dueto the termination of electronic toy production.Furthermore, it isundisputed that none of the employees in question had any establishedseniority rights 4We therefore conclude that at the time of theirlay-off the probability of their reemploymentwas not sufficientlysubstantial to warrant a conclusion that their termination of employ-ment was only temporary .5 Accordingly, we direct thatthe challengesto the ballots of Clarence Fullam, Helen Jane Pettas, LucyBelcher,and MargaretT. Pickerell be sustained and that their ballots notbe counted.Eligibility of Margaret HinesleyThe Company challenged the ballot of the above-named MargaretHinesley on the ground that she was notan employeeof the Companyon the eligibility date.The evidence shows that she was employed bythe Company on July 20, 1943. It is undisputed thatshe was anemployee of the Company on January 19, 1946, when she returned fromThe Union bases this contention on the lay-off slips issued to Helen Pettas and ClarenceFullam wherein the foremen issuing the slips had entered a notation,"temporary lay-offdue to material shortage."In this regard,the evidence showsthat thenotations wereinadvertentlymade by production foremen withoutthe authorityor knowledge of thePersonnel Office or higher management officials,and that such notations did not, in fact,indicate the true status of the lay-off as otherwise revealed in the record.No notationconcerning reasons for lay-off appearson thelay-off slips issued to Lucy Belcher andMargaretPickerell.4All new employees are given a booklet of information and instruction,issued by theCompany,in which it is specifically stated that"the seniority of a new employee shallstart only after the first three months of service."The evidence shows that employeesleaving the Company with less than 3 months service are not eligible for reinstatement butcan only be rehired pursuant to submission and approval of a new employment application.It is undisputed that all of the employees in questionhad beenemployed by the Companyless than 3 monthsat the timeof their lay-off.Cf.Matterof The CrosleyCorporation,I3N. L.R. B. 349,andMatterof Noblitt-Sparks Industries,lee.,64 N. L. It.B. 1501.6Matter ofParks Air College,Inc.,55 N. L.R. B. 1034. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDsick leave.Because of her past illness she was directed to report tothe company physician for physical examination.Upon reportingfor such examination, she was not examined but was informed to goto the Personnel Office where she was informed that she was includedin a general lay-off of employees then in progress.6 Inasmuch as thisemployee had seniority with the Company dating from July 20, 1943,at the time of her lay-off, we are, of the opinion that she could havereasonably expected reinstatement in the near future.Accordingly,we shall direct that the challenge to the ballot of Margaret Hinesleybe overruled and that her ballot be opened and counted.Eligibility of James Saver, James Hudson, Lloyd Gaddie, FredArmour, Marvis Sample, and Upshore ReadisThe Company contends that the challenges by the Board's agent tothe ballots of the above-named employees should be sustained on theground that they were specifically hired on a temporary basis and thatas temporary employees they were ineligible to participate in the elec-tion.The evidence shows that in January 1946 the Navy Departmentordered the Company to crate and ship large quantities of Govern-ment property pursuant to a large scale cancellation of Navy con-tracts.The foremen of the packing department filed a requisitionwith the Personnel Office for 20 temporary men for this particularjob.The Company requested the United States Employment Serv-ice to provide these men, specifically indicating that the work wouldnot exceed 90 days.The employees in question were among 17 menrecommended to the Company by the United States EmploymentService for this job.They were informed at the time of their em-ployment that their job would not last over 90 days.? It is clearfrom the record that these employees understood that their workwas only temporary. Inasmuch as these employees were only tem-porarily employed and had no expectancy of permanent employ-ment, we are of the opinion that they were ineligible to partici-pate in the electionsAccordingly, we direct that the challengesto the ballots of James Saver, James Hudson, Lloyd Gaddie, FredArmour, Marvis Sample and Upshore Readis be sustained and thattheir ballots not be counted.Eligibility of Earl Bell, Jasper Bright, and Leroy HarrisonThe Union challenged the ballots of the above-named employees onthe ground that they are supervisory employees.The employees inIt is clear that her lay-off was part of a general reduction in force, and not, as theCompany contends,for physical disability,'The record shows that the job was completed and all temporary employees thereon werereleased by April 13, 1946.8Matter of Jasper Cabinet Company,61 N. L. It. B. 961. ELECTRONIC LABORATORIES, INC.437question are plant guards. During the war the plant guard force wasmilitarized and these employees held military ranks in the militaryorganization thereof.However, shortly after V-J Day the guardforce was demilitarized and the plant guards were specifically includedin the unit found appropriate herein.Although the record shows thatall guards have, at their own discretion, continued to wear their uni-forms and insignia, there is no evidence that the employees in questionhave ever had, either before or after demilitarization, any authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action.Accord-ingly, we find that they are not supervisory employees within theBoard's customary definition thereof and we shall direct that thechallenges to the ballots of Earl Bell, Jasper Bright, and LeroyHarrison be overruled and that their ballots be opened and counted.Eligibility of Doyle BowmanThe Union challenged the ballot of Doyle Bowman on the groundthat he is a supervisory employee.The evidence shows that he is clas-sified as an electrical inspector in the inspection department.Thereis no evidence in the record to show that he has ever had authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action .0We aretherefore of the opinion that he was not a supervisory employee withinthe Board's customary definition thereof.Accordingly, we shall directthat the challenge to the ballot of Doyle Bowman be overruled and thathis ballot be opened and counted.Eligibility of Paul Bailey, Lester Patrick, and Ralph LyleThe Union challenged the ballots of the above-named employees onthe ground that they were supervisors on the afore-mentioned eligi-bility date.The evidence shows that they are classified as stock clerksand that they perform the customary duties associated with suchclassification.Their rate of pay is commensurate with that of otherstock clerks.There is no evidence in the record to show that they haveany authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees.We are, therefore, of theopinion that they are not supervisory employees within the Board'scustomary definition thereof.Accordingly, we shall direct that thechallenges to the ballots of Paul Bailey, Lester Patrick, and RalphLyle, be overruled and that their ballots be opened and counted."On some occasions,because of his duties as a roving inspector,this employee chargedtime to Account No. 801, a supervision account,as this was the only account to which thistimecould properly be allocated as an indirect labor cost.In the 30-day period precedingthe election herein, only 8 percent of his time was charged to Account No. 801. TheUnion's contention that Bowman,on one occasion, approved the time card of anotheremployee is not supported by the evidence. 438DECISIONS OF NATIONALLABOR RELATIONS BOARDEligibility of George Auble, Jr.The Union challenged the ballot of George Auble,Jr., on the groundthat he was a supervisory employee on the eligibility date.The evi-dence shows that thisemployee is a jig and fixture maker and is alsoexperienced in metal and woodworking machinery.In November1945, when the Company began the manufacture of electronic toys, hewas assigned to a woodworking assembly line where he made the jigsand fixtures for the various machines and had charge of the mechanicaloperation of such machines.He also instructed employees in the useof machinesand equipmenton the new line, performing some of theduties of a group leader'°However, there is no evidence in therecord that he has ever had any authority to hire, promote,discharge,discipline,or otherwise effect changes in the status of employees, oreffectively recommend such action.We are therefore of the opinionthat he is not a supervisory employee within the Board's customarydefinition thereof.Accordingly,we shall direct that the challengeto the ballot of George Auble, Jr., be overruled and that his ballot beopened and counted.Eligibility of Opal DoyleAt the election,the Union challenged the ballot of Opal Doyle onthe ground that she was an employee of the engineering departmenton the eligibility date and, as such, was specifically excluded fromthe unit found appropriateherein.Atthe hearing on the challenges,the Union further contended that she was a supervisory employee.The evidence shows that she served for a short time as a supervisorin the assembly department.However, it is undisputed that onJanuary 22,1946, prior to the eligibility date, she was replaced assupervisor and demoted to an assembler in Department 91.She hadno connection with the engineering department until February 4,1946. when she was ordered to that department to assemble a pieceof equipment that the engineers were developing."She worked thereuntilMarch 15, 1946,when she returned to her regular job as anassembler in Department 91.During the entire time she was work-ing in the engineering department her time was charged to Depart-ment 91. It is clear from the above facts that on the eligibility dateshe was working as an assembler in Department 91 and had no super-visory authority within the Board's customary definition thereof.Accordingly,we shall direct that the challenge to the ballot of OpalDoyle be overruled and that her ballot be opened and counted.10Group leaders were specifically included in the unit found appropriate herein.11There were no assemblers attached to the engineering department. ELECTRONIC LABORATORIES, INC.439Eligibility of Norman RoesserThe Union challenged the ballot of Norman Roesser on the groundthat he was a model maker and, as such, was specifically excluded fromthe unit found appropriate herein.The evidence shows that he isclassified by the Company as an electrical inspector.He is chargedwith the repair, maintenance, and calibration of electrical meters.There is no evidence to show that he has ever worked as a modelmaker.Accordingly, we direct that the challenge to the ballot ofNorman Roesser be overruled and that this ballot be opened andcounted.DIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions At. and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Electronic Labora-tories, Inc., Indianapolis, Indiana, the Regional Director of the Elev-enth Region, shall, pursuant to said Rules and Regulations, within 10(10) daysfromthe date of this direction open and count the chal-lenged ballots of Lloyd Humfleet, Elmer Pate, Francis Yates, AlfredBugg, E. T. Orth, Margaret Hinesley, Earl Bell, Jasper Bright,LeroyHarrison,Doyle Bowman, Paul Bailey, Lester Patrick, RalphLyle, George Auble, Jr., Opal Doyle, and Norman Roesser, and shallthereafter prepare and cause to be served upon the parties a Supple-mental Tally of Ballots, including therein the count of said challengedballots.